Citation Nr: 0723328	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  04-38 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection for PTSD is warranted.

2.  Entitlement to service connection for a breathing 
condition.

3.  Entitlement to service connection for coronary artery 
disease.

4.  Entitlement to service connection for a back disorder. 

5.  Entitlement to a total rating based on individual 
unemployability due to a service-connected disability (TDIU).
 

REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO denied service 
connection for post-traumatic stress disorder.  The RO 
notified the veteran of this decision and of his procedural 
and appellate rights in August 1994, but the veteran did not 
appeal and that decision became final.  

2.  Evidence presented since the August 1994 rating decision 
raises a reasonable possibility of substantiating the claim 
of service connection for PTSD. 

3.  The veteran's alleged in-service stressors have not been 
verified.

4.  There is no evidence of a current medical condition 
manifested by a breathing condition.

5.  Coronary artery disease was not manifest during service, 
within one year after service, and the evidence shows that 
the condition was diagnosed in 2002.

6.  A back condition was not manifest during service, within 
one year after service, and the evidence shows that the 
condition was diagnosed in 2001/2002. 

7.  The veteran has no service-connected disabilities; thus, 
he does not meet the requisite percentage requirements for 
the assignment of a total disability rating and there is no 
service-connected disability which renders him unemployable. 


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).  

2.  Evidence received since the August 1994 rating decision 
denying service connection for PTSD is new and material and 
the veteran's claim is reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 
(2006).

3.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2006).

4.  A breathing condition was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

5.  Coronary artery disease was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).

6.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).

7.  The criteria for the assignment of a TDIU have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341(a), 4.16 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

New and Material Evidence to Reopen a Claim of Entitlement to 
Service Connection for PTSD

The veteran seeks to reopen his claim for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD was 
denied in an August 1994 rating decision, based on the fact 
that there was not a diagnosis of PTSD of record or evidence 
of combat or stressors in service which could lead to a 
diagnosis of PTSD.  The RO notified the veteran of this 
decision in August 1994, the veteran did not file a notice of 
disagreement.  Consequently, that decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2006).  If new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  Effective from August 29, 
2001, the regulations defining "new and material evidence" 
were revised and clarify the types of assistance the VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  These 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the veteran filed his claim 
seeking to reopen in October 2001, the Board applied the 
revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In the August 1994 rating decision, the RO reviewed a 1993 VA 
social worker's record showing that the veteran reported 
psychiatric treatment in 1979 shortly after discharge; the 
veteran complained of anxiety.  He reported being in the 
Philippines and Vietnam in the mess hall.  The provisional 
diagnosis was PTSD.  The RO also reviewed the service medical 
records and personnel records, showing that the veteran's MOS 
was a carpenter.  Personnel records show that the veteran 
served in Vietnam from June 1967 to March 1968 as a 
carpenter, and that the veteran was confined from November 
26, 1967 to March 10, 1968, from March 11, 1968 to June 30, 
1958, and from July 1, 1968 to August 28, 1968.  In letters, 
he reported being in a campaign called the "Function of the 
Function," and that February 22, 1967 was like a D-Day. 

After the August 1994 rating decision, the veteran has 
asserted that he arrived in January 1967 at Bien Hoa Vietnam 
and was assigned to Company B 2nd/27th Infantry Battalion 
25th Infantry Division at Cu Chi as an 11B20 M60 Machine 
Gunner.  He stated that MacV ordered a multi-divisional 
operation into enemy safe zones.  He reported being in a 
helicopter that was able to land; he then saw the body of a 
helicopter pilot with its lower half gone.  He also reported 
that the Viet Cong attacked night after night which became 
taxing on the nerves.  The operation lasted for 8 days and he 
reported that he helped to evacuate many dead and wounded 
soldiers. The smell of the mutilated bodies became 
overpowering.  He also reported that in August 1967, he was 
on ambush patrol and entered a wooded area to set up ambush. 
Three North Vietnamese soldiers walked into their position 
and exchanged fire.  After the sun came up, they swept the 
area and found two dead North Vietnamese soldiers.   

The veteran submitted court martial records, which do not 
reference combat.  Records indicate that while in Vietnam, he 
escaped from lawful confinement and wrongfully appropriated a 
truck in December 1967. 

A June 1997 PTSD assessment shows that the veteran reported 
his MOS as being a combat engineer, but claimed that when he 
went overseas he was assigned to an infantry unit.  He 
described an incident one night during the Junction City 
campaign when his group was caught in a firefight and he 
heard other soldiers screaming, but could not do anything to 
get to them. The next morning he found ten of his buddies 
dead.  He reported intrusive thoughts, usually triggered by a 
reminder of these events, insomnia, irritability, anger 
outbursts, poor concentration, hyperstartle reactions, 
avoidance, and numbing symptoms. The records indicate that 
the veteran did not provide too many details about the 
traumatic events, perhaps due to avoidance.  The assessment 
was questionable PTSD and the examiner indicated that the 
veteran may be making up stories.  VA treatment records dated 
in 1998 and thereafter show PTSD.  

A January 2001 VA treatment record notes unclear military 
trauma.  The veteran minimized any potentially traumatic 
events, but reported ongoing smells of death and bodies and 
having nightmares and flashbacks.  The diagnosis was PTSD by 
history.  An April 2001 PTSD assessment shows reports of 
infrequent nightmares with combat related content, intrusive 
memories, a history of flashbacks, hyperarousal and anxiety, 
sleep maintenance difficulties, irritability, anger problems, 
restricted range of emotion, social isolation, marked 
difficulties with intimacy, and avoidance of exposure to 
trauma related stimuli, including any discussion of Vietnam 
and/or trauma.  The examiner found that the veteran met the 
specific criteria for a PTSD diagnosis.  The diagnosis was 
PTSD, chronic.  

VA treatment records dated in 2002 show a diagnosis of 
adjustment disorder.  

In the present claim, the veteran has submitted new and 
material evidence such that the claim must be reopened. The 
evidence relates to an unestablished fact necessary to 
substantiate the claim, specifically that the veteran has a 
current diagnosis of PTSD.  At the time of the August 1994 
rating decision, there was not a confirmed diagnosis of PTSD.  
This evidence is new and material, in that it is neither 
cumulative nor redundant of the evidence of record at the 
time of the prior rating decision, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  Therefore, the claim of service 
connection for PTSD is reopened.  

Service Connection

As noted, the veteran's claim for PTSD has been reopened.  
Thus, the Board must now consider whether the veteran will be 
prejudiced by the Board rendering a de novo decision at this 
time.  Given that the RO adjudicated the veteran's claim on a 
de novo basis in October 2004, the Board finds that the 
veteran has been apprised of the applicable law and 
regulations as well as the reasons and bases for the ultimate 
determination.  Thus, the veteran will not be prejudiced by 
the Board's determination.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The veteran seeks service connection for PTSD, a breathing 
condition, coronary artery disease, and a back condition.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 
(1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

PTSD

The veteran seeks service connection for PTSD.  In support of 
his claim, the veteran asserts that he arrived in January 
1967 at Bien Hoa Vietnam and was assigned to Company B 
2nd/27th Infantry Battalion 25th Infantry Division at Cu Chi 
as an 11B20 M60 Machine Gunner.  He stated that MacV ordered 
a multi-divisional operation into enemy safe zones.  He 
reported being in a helicopter that was able to land; he then 
saw the body of a helicopter pilot with its lower half gone.  
He also reported that the Viet Cong attacked night after 
night which became taxing on the nerves.  The operation 
lasted for 8 days and he reported that he helped to evacuate 
many dead and wounded soldiers. The smell of the mutilated 
bodies became overpowering.  He also reported that in August 
1967, he was on ambush patrol and entered a wooded area to 
set up ambush. Three North Vietnamese soldiers walked into 
their position and exchanged fire.  After the sun came up, 
they swept the area and found two dead North Vietnamese 
soldiers.   

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the incurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran was 'engaged in combat with the enemy.'  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

Service personnel records show that the veteran's MOS was a 
carpenter.  Personnel records show that the veteran served in 
Vietnam from June 1967 to March 1968 as a carpenter and that 
the veteran was confined from November 26, 1967 to March 10, 
1968, from March 11, 1968 to June 30, 1958, and from July 1, 
1968 to August 28, 1968.  

Also of record are court martial documents, which do not make 
any reference to combat.  Records indicate that while in 
Vietnam, he escaped from lawful confinement and wrongfully 
appropriated a truck in December 1967. 

A 1993 VA social worker's record shows that the veteran 
reported psychiatric treatment in 1979 shortly after 
discharge.  He reported being in the Philippines and Vietnam 
in the mess hall.  The provisional diagnosis was PTSD.  

A June 1997 PTSD assessment shows that the veteran reported 
his MOS as being a combat engineer, but claimed that when he 
went overseas he was assigned to an infantry unit.  He 
described an incident one night during the Junction City 
campaign when his group was caught in a firefight and heard 
other soldiers screaming, but could not do anything to get to 
them.  The next morning he found ten of his buddies dead.  He 
reported intrusive thoughts, usually triggered by reminders 
of these events, insomnia, irritability, anger outbursts, 
poor concentration, hyperstartle reactions, avoidance, and 
numbing symptoms.  The records indicate that the veteran did 
not provide too many details about the traumatic events, 
perhaps due to avoidance.  The assessment was questionable 
PTSD and the examiner indicated that the veteran  may be 
making up stories.  VA records thereafter show treatment for 
PTSD.  

A January 2001 VA treatment record shows a report of unclear 
military trauma.  The veteran minimized any potentially 
traumatic events, but reported ongoing smells of death and 
bodies, and having nightmares and flashbacks.  The diagnosis 
was PTSD by history.  An April 2001 PTSD assessment showed 
complaints of infrequent nightmares with combat-related 
content, intrusive memories, a history of flashbacks, 
hyperarousal and anxiety, sleep maintenance difficulties, 
irritability, anger problems, restricted range of emotion, 
social isolation, marked difficulties with intimacy, and 
avoidance of exposure to trauma related stimuli, including 
any discussion of Vietnam and/or trauma.  The examiner found 
that the veteran met the specific criteria for a PTSD 
diagnosis.  The diagnosis was PTSD, chronic.  

VA treatment records dated from 2001 show a diagnosis and 
treatment for PTSD and a diagnosis of an adjustment disorder.  

In the present claim, service connection for PTSD is not 
warranted.  There is evidence of a current diagnosis of PTSD; 
however, there is no credible evidence that any of the 
claimed in-service stressors occurred.  First, the veteran 
asserts that he participated in combat as a machine gunner in 
Vietnam and that he rode in a helicopter during combat.  
However, a review of his personnel record shows that his MOS 
was a carpenter and that he did not have any further combat 
training other than basic combat training.  The veteran's 
records of assignments only reflect the jobs of Carpenter and 
truck & vehicle driver.  Moreover, the veteran's statements 
in medical records that his MOS was a combat engineer and 
assigned to an infantry unit when he arrived in Vietnam are 
inconsistent with his personnel records which show that he 
was a carpenter and truck & vehicle driver.  These 
inconsistencies place into doubt the veteran's credibility.

Next, the veteran has provided conflicting information about 
his duties in Vietnam.  In 1993, when he first sought 
psychiatric treatment from VA, he reported serving in the 
Philippines and Vietnam in the mess hall, and made no 
reference to combat.  In letters to the VA, the veteran 
provided specific statements about being in a helicopter and 
going on an ambush into the jungle where he exchanged fire 
with North Vietnamese soldiers. In contrast, in VA treatment 
records the veteran only reported hearing soldiers screaming 
at night and not being able to help them.  The Board finds 
that the veteran's original statements, which do not reflect 
combat, are more reliable than his later statements stating 
that he purportedly participated in heavy combat.  The Board 
finds that the veteran's statements made in pursuit of his 
claim for VA benefits are of little probative value.  See 
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility 
can be impeached generally by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character). 	The Board finds that these inconsistencies are 
reflective of the fact that the veteran is not a credible 
witness.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
('It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence') (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

Finally, the Board notes that the veteran has a current 
diagnosis of PTSD which he believes is related to the 
reported in-service stressful incidences.  However, without a 
verified in-service stressor, the current diagnosis of PTSD 
is insufficient for a grant of service connection.  
Additionally, though the veteran is competent to report on 
his own symptoms, he lacks the expertise to render a medical 
opinion with respect to providing an etiology as to PTSD.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the claim of service connection for PTSD is 
denied. 38 C.F.R. § 3.303.  In making this decision, the 
Board has considered the benefit-of-the-doubt-doctrine, but 
it does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-
58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Breathing Condition

The veteran seeks service connection for a breathing 
condition.  

Service medical records, including reports of entrance and 
separation, do not show any breathing or respiratory 
conditions.  Upon separation, the veteran's lungs and chest 
were normal.  
 
In a 1999 VA treatment record, the veteran denied cough, 
sputum, shortness of breath, or hemoptysis.  March 2000 VA 
treatment records show that the veteran had a positive 
purified protein derivative skin test and he reported having 
a positive purified protein derivative in the 1990's as well.  
He denied night sweats, weight loss, adenopathy, hemoptysis, 
or coughing.  There was no diagnosis of tuberculosis noted.  
A December 2002 VA treatment record shows no respiratory 
problems. 

In the present claim, service connection cannot be granted as 
there is not a present diagnosis of a breathing condition.  
The record does not show complaints of breathing trouble in 
service or after service.  Additionally, though the veteran 
had a positive purified protein derivative skin test in 2000, 
which is a test for tuberculosis, there was no diagnosis of 
tuberculosis.  Service connection cannot be granted if there 
is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304, 3.306.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there are no 
medical diagnoses of any breathing conditions or 
tuberculosis; rather, the medical evidence shows that the 
veteran has no respiratory problems.  Thus, service 
connection for a breathing condition is not warranted.

Though the veteran contends he has a breathing condition 
which began in service, this determination, however, is not a 
matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the competent medical evidence of record, 
which does not show that the veteran has a current diagnosis 
of these conditions.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

Thus, the claim of service connection for a breathing 
condition is denied.  38 C.F.R. 
§§ 3.303, 3.304.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.
 
Service Connection for Coronary Artery Disease and a Back 
Condition 

The veteran seeks service connection for coronary artery 
disease and a back condition.  Service medical records do not 
show any indication of back pain, chest pain, or coronary 
artery disease.  Upon separation, the veteran's chest and 
spine were normal.  

A December 2001 VA treatment record shows complaints of 
untreated hypertension, nausea, upper chest, hot feeling, 
nausea, dizziness, and subsequent chest tightness.  The 
assessment was atypical CP syndrome with prodrome of nausea 
and hot feeling suggestive of vagal mediated event. The 
physician suspected non-cardiac etiology of chest discomfort.  
A problem list from December 2001 shows heart murmurs.  2002 
VA treatment records show hypertension and blood pressure, 
under excellent control.  A  December 2001 VA exercise stress 
report shows normal maximal exercise stress test, without ECG 
changes of cardiac ischemia and without symptoms of cardiac 
ischemia and marked hypertension response to exercise.  2002 
VA treatment records show a diagnosis of coronary artery 
disease, with untreated blood pressure and atypical 
electrocardiogram changes, hypertension, and hyperlipidemia.  
In May 2004, the veteran reported that he has had no chest 
pains since about 2002. 

A December 2001 VA treatment record shows pain in the lower 
back.  December 2002 x-rays showed degenerative joint 
disease.  May 2004 VA treatment records show complaints of 
sharp pain in the lumbar spine radiating to both legs 
particular to certain movements.  

As a back condition and coronary artery disease were first 
documented after service in 2001 and 2002, respectively, the 
remaining question is whether the evidence establishes that 
these conditions can be linked to service.  38 C.F.R. § 
3.303(b).  The Board notes that under 38 C.F.R. § 3.303(b), 
this nexus requirement can be satisfied for a "chronic" 
condition when: (1) a chronic disease manifests itself in 
service and the veteran currently has the same condition; or 
(2) a disease manifests itself in service but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Additionally, certain chronic diseases, including arthritis 
and cardiovascular renal disease, are subject to presumptive 
service connection if manifest to a compensable degree within 
one year from separation from service.  38 U.S.C.A. § 1112(a) 
(West 2002); 38 C.F.R. § 3.309(a) (2006). 

In the present claim, there is no medical or X-ray evidence 
of a back condition or coronary artery disease until well 
over 30 years post service.  There is also no evidence of 
continuity of symptomatology as there is no evidence of 
treatment until 2001 and 2002.  Although symptoms, not 
treatment, are the essence of any evidence of continuity of 
symptomatology, in a merits context the lack of evidence of 
treatment may bear on the credibility of the evidence of the 
continuity.  Savage v. Gober, 10 Vet. App. 488, Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be a 
factor for consideration.  See Maxson v. West, 12 Vet. App. 
453, 459 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  Moreover, the veteran has not ever provided 
any evidence, to include his own statements, which reflect 
that these conditions began in-service or are related to 
service.  As the veteran has not provided evidence of any 
medical treatment for these conditions until 2001 and 2002, 
or decades after his separation from service, and there is no 
evidence that these conditions are related to or due to 
service, service connection is not warranted.

Finally, the Board recognizes that the veteran contends that 
he should receive service connection for these disabilities.  
However, without any evidence that these conditions began in-
service, within one year of service, or are related to 
service, service connection is not warranted.  

The claim of service connection for a coronary artery disease 
and a back condition is denied.  38 C.F.R. §§ 3.303, 3.304.  
In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine, but it does not apply here 
because the evidence is not in approximate balance.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

Total Disability Evaluation (TDIU)

The veteran seeks a TDIU rating.  

A TDIU rating may be assigned where the schedular rating is 
less than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a) (2006).  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable, (2) 
Disabilities resulting from common etiology or a single 
accident, (3) Disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) Multiple injuries incurred in 
action, or (5) Multiple disabilities incurred as a prisoner 
of war.  Id.  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b) (2006).  

In the present case, the veteran has no service-connected 
disabilities and is rated 0 percent disabled.  Thus, there is 
not a rating of 60 percent or more.  See 38 C.F.R. § 4.16(a).  
The veteran does not meet the schedular requirements 
necessary for the assignment of a total rating under 38 
C.F.R. § 4.16(a). 

Even if the veteran fails to meet the required disability 
percentage ratings under 38 C.F.R. § 4.16(a), VA is still 
required to consider the applicability of 38 C.F.R. 
§ 4.16(b).  See Fisher v. Principi, 4 Vet. App. 57 (1991); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Therefore, the 
next consideration is whether the veteran's service-connected 
disability precludes him from engaging in substantially 
gainful employment (i.e. work which is more than marginal, 
that permits the individual to earn a "living wage").  38  
C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356  
(1991).  

A review of the evidence shows that a TDIU rating is not 
warranted as the veteran has no service-connected 
disabilities.  The Court has stated that the ultimate 
question when assigning a TDIU rating is whether the veteran, 
in light of his service-connected disability, is capable of 
performing the physical and mental acts required by 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
With no service-connected disabilities, there is nothing 
which could warrant the assignment of a TDIU rating.  

In sum, the veteran is not individually unemployable by 
reason of a service-connected disability.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
and it is denied. 



Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of November 2001, March 2003, 
August 2004, December 2005, and March 2006 letters; the 
November 2001 letter was prior to the March 2002 and May 2003 
rating decisions.  Specifically, the RO notified the veteran 
that VA would obtain all relevant service department records 
or VA medical records.  The RO notified the veteran of his 
responsibility to respond in a timely manner to VA's requests 
for specific information and to provide a properly executed 
release so that VA could request the records for him.  The RO 
also requested the veteran to notify VA of additional 
information, which, in effect, would include any evidence in 
his possession.  These letters specifically notified the 
veteran that VA would obtain any relevant evidence in the 
possession of a federal department or agency.  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  A 
March 2006 letter provided the veteran with notice of the 
laws regarding degrees of disability and effective dates. 

The VCAA also requires that new and material evidence claims 
include notice of the evidence and information that is 
necessary to reopen the claim, and the evidence and 
information that is necessary to establish the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Though the veteran did not receive notice, 
per Kent, given that the Board reopened the service 
connection claim for PTSD, there is no prejudice to the 
veteran.

Additionally, VA has obtained all relevant, identified, and 
available evidence.  
There is no VA exam of record.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based on a review of the evidence of record 
if VA determines it is necessary to decide the claim.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the appellant suffered an event, injury 
or disease in service, or has a disease listed in § 3.309, § 
3.313, § 3.316, and § 3.317 manifested during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4).  

In the present case, the veteran claims that PTSD, coronary 
artery disease, a back condition, and a breathing condition 
are due to service.  However, the veteran did not provide any 
evidence of a current diagnosis or symptoms of a breathing 
condition, there is no evidence or records that a breathing 
condition was present in-service, or that a breathing 
condition can be associated with service.  Additionally, 
there is no indication of coronary artery disease or a back 
condition until more than thirty years after service, and no 
evidence that these conditions are related to service.  
Finally, though the veteran has a current diagnosis of PTSD, 
his stressors have not been verified and there is no 
indication that these events occurred.  The veteran's mere 
assertions, without any other support, do not meet the 
criteria of 38 C.F.R. § 3.159(c)(4), which would trigger the 
duty to provide a VA medical examination.  Thus, even though 
there is not a VA examination of record, the VA has fulfilled 
its duty to assist.   

Based on the above, the Board finds that reasonable efforts 
have been made to obtain all available evidence.  The veteran 
has not referred to any additional, unobtained, available, 
relevant evidence.  Therefore, VA has satisfied all duties to 
notify and assist the veteran. 

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been presented to reopen a 
claim of entitlement to service connection for PTSD and the 
claim is reopened.

Service connection for PTSD is denied.

Service connection for a breathing condition is denied.

Service connection for coronary artery disease is denied.

Service connection for a back disorder is denied. 

A total rating based on individual unemployability due to 
service-connected disabilities (TDIU) is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


